Citation Nr: 1735455	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-31 979A		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder and depressive disorder. 

2. Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder and depressive disorder for the period prior to November 9, 2016, and in excess of 70 percent thereafter.  

3. Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Appeals Management Center (AMC) and a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These matters were previously before the Board in October 2016, at which time they were remanded for further development of the record. 

With respect to the issue of entitlement to a higher initial rating for anxiety disorder and depressive disorder, the Veteran initially filed a claim of entitlement to service connection for a psychiatric disorder in December 2007.  He was eventually granted entitlement to service connection for anxiety disorder and depressive disorder in a March 2013 rating decision, and assigned a 50 percent evaluation effective December 7, 2007.  In a May 2013 Report of General Information, the Veteran indicated that he would "like to include suicidal tendencies to include depression."  In response to this correspondence, the Veteran was provided with a VA mental disorders examination in December 2013.  Based on the results of this examination, in a February 2014 rating decision, the RO proposed to decrease the Veteran's rating for anxiety disorder and depressive disorder from 50 percent to 30 percent.  The Veteran was provided with another VA mental disorders examination in June 2014.  Based on the results of this examination, the RO decreased the Veteran's disability rating for anxiety disorder and depressive disorder from 50 percent to 30 percent effective November 1, 2014. See August 2014 Rating Decision.  

Most recently, in January 2017, the RO retroactively increased the disability rating to 50 percent, effective from November 1, 2014, as based on a finding of clear and unmistakable error (CUE) in the August 2014 rating decision that had reduced the disability rating to 30 percent, effective from November 1, 2014.  Therein, the RO also granted an increased rating of 70 percent, effective from November 9, 2016.  In light of the RO's retroactive grant of a 50 percent rating effective November 1, 2014, the issue of the propriety of the rating reduction from 50 percent to 30 percent, effective November 1, 2014, is moot.  However, the increased rating component of the appeal remains before the Board.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran submitted a formal application for TDIU during the pendency of the current claim, and therefore entitlement to TDIU has been raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's anxiety disorder and depressive disorder have been manifested by no more than occupational and social impairment with deficiencies in most areas for the entire appeal period; total social and occupational impairment has not been demonstrated.

2. Resolving all reasonable doubt in his favor, the Veteran's service-connected anxiety disorder and depressive disorder precludes him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent, but no higher, for anxiety disorder and depressive disorder are met from December 7, 2007, to November 9, 2016. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434-9413 (2016).

2. An initial disability rating in excess of 70 percent for anxiety disorder and depressive disorder is denied for the entire appeal period. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9434-9413 (2016).

3. The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose certain obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board notes that this appeal arose from a rating decision that granted service connection and assigned a disability rating and effective date for the award.  Thus, statutory notice has served its purpose, and its application was no longer required. Additional VCAA notice is not required concerning the "downstream" initial rating of the claim. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  VA has also obtained examinations and addendum opinions with respect to the claim.  This evidence considered along with the other evidence of record, is fully adequate for the purposes of determining the symptoms and manifestations associated with the Veteran's psychological disorder, and, the severity of any associated impairment and disability. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law and Regulations - Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). Regarding initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed. See id.; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The Veteran's service-connected anxiety disorder and depressive disorder is currently evaluated as 50 percent disabling prior to November 9, 2016, and 70 percent disabling thereafter, under DC 9434-9413 of the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, DCs 9413, 9434 (2016). 

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

Finally, a maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work). See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995). 

However, the rating schedule does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record. 

Analysis 

The evidence of record consists of VA Mental Examinations conducted in February 2011, July 2012, March 2013, December 2013, June 2014, and November 2016; VA mental health treatment records dated from 2007 to 2017; and the Veteran's statements in support of his claim.  In pertinent part, the Veteran's contends that, based on the severity of his symptoms, the service-connected anxiety and depressive disorders should be evaluated as 70 percent disabling, at a minimum, throughout the appeal period. See, e.g., VA Form 9. 

Upon review of the totality of the record, the Board finds that an initial 70 percent disability rating is warranted for the Veteran's service-connected psychiatric disorder for the entire appeal period, effective from December 7, 2007.

Here, VA treatment records dated from 2007 to 2017, as well as various VA examination reports, document very frequent (up to daily) thoughts of suicide (without intent or plan), as well as near-constant symptoms of social isolation, depressed mood, low energy, guilt, helplessness, hopelessness, and worthlessness.  See, e.g., December 2007 VA Treatment Records (noting inpatient treatment for daily thoughts of suicide) and September 2014, December 2015, December 2016, May 2017, June 2017 VA Treatment Records (noting ongoing occasional to frequent suicidal ideation; the Veteran stated, "I've totally given up on life," but denied suicidal ideation, intent, or plan); see also February 2011 VA Mental Disorders Examination (noting suicidal thoughts) and December 2013 VA Mental Disorders Examination (noting daily symptoms of isolation, loss of interest, depressed mood, suicidal ideations, worthlessness, hopelessness, and not wanting to get out of bed). See also Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Vet. App. March 27, 2017) (". . . the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.") 

In addition to symptoms of frequent suicidal ideation, the Veteran has demonstrated a consistent inability establish and maintain effective relationships in any setting.  Multiple VA examination reports and VA treatment records throughout the appeal period have noted that the Veteran has been unemployed since approximately 1997; that he is divorced and lives alone in a motel; that he does not have any friends; and that he is estranged from all of his family/children.  The March 2013 VA examiner expressly found that the Veteran's anxiety symptoms, to include suspiciousness, irritability, emotional detachment, and avoidance behaviors, interfered with his ability to establish and maintain effective relationships in a work like setting, while the June 2014 VA examiner indicated that the Veteran's symptoms (depressed mood, anxiety, sleep impairment, disturbances of motivation/mood) interfered with his ability to establish and maintain effective relationships in general.  

Also in line with the above findings, the Veteran's GAF scores have predominately ranged from 40 to 60 throughout the appeal period; these scores reflect some impairment in reality testing or communication, and moderate to serious symptomatology.  

In short, the frequency, severity, and duration of the above-cited psychological symptoms - specifically, the near-constant suicidal ideation and inability to inability establish and maintain effective relationships - more closely approximates social and occupational impairment with deficiencies in most areas.  The Board thus finds that an initial disability rating of 70 percent is warranted throughout the entire appeal period.

The Veteran's symptoms, however, do not approximate a rating of 100 percent as they are not of such a severity, frequency or duration, to result in total occupational and social impairment.  

In this regard, there is no evidence in the record of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, and the Veteran does not contend otherwise.  The Board acknowledges that the symptoms noted in DC 9434-9413 are not exhaustive, but merely demonstrative of the type and severity of symptoms necessary to approximate the 100 percent evaluation.  However, in the present case, the Veteran has not shown any of the symptoms listed above, or any other symptomatology reflective of total social and occupational impairment.  The Board acknowledges that the Veteran has endorsed suicidal ideation throughout the appeal; however, there has never been any intent or plan, and no mental health examiner has ever deemed him to be a persistent harm to himself.  Moreover, while it is clear that the Veteran's anxiety and depressive disorders cause total occupational impairment (as reflected by the grant of TDIU herein), the record is not suggestive of total social impairment.  Indeed, the June 2014 VA examiner pointed out that the Veteran reported having a regular routine where he gets up, goes to the public library, and sits reading for 2 to 3 hours at a time and then he goes to an IHOP nearby to get his lunch; he also attends church when able. See, e.g., January 2008 VA Treatment Record.  Notably, none of the six VA mental disorder examinations conducted throughout the appeal period has indicated that the anxiety disorder and/or depressive disorder results in total occupational and social impairment.  As such, an initial disability rating in excess of 70 percent is not warranted at any point during the appeal period.

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16 (a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16 (a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment. See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

By the Board's decision herein, the Veteran meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In this case, the evidence reflects that the Veteran has a college education but has not been gainfully employed since approximately 1997.  While the Veteran's Social Security Administration (SSA) records have been deemed unavailable for review, notations throughout the record reflect that he has been in receipt of SSA disability benefits on account of his psychological disorder since at least 1999.  

The record also contains medical evidence illuminative of the Veteran's ability to obtain substantially gainful employment.  Specifically, in addressing the Veteran's ability to function within an employment setting, the November 2016 mental disorders examiner stated that the Veteran had significant issues of anxiety and depression which would limit his ability to effectively interact with others within an occupational setting.  The examiner further stated that the Veteran had a great deal of difficulty making positive steps of improving his living situation, and due to symptoms of anxiety and depression, he remained in a cycle of poor coping skills and reduced self-worth, which limited his ability for effective change in his life.  The examiner opined that due to this level of limited mental health functioning, the Veteran would not be able to adequately carry out the functional responsibilities and tasks which are found in every work occupational environment.

In light of the aforementioned medical opinion, the Veteran's statements concerning the impact of his psychological symptoms on employment, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the period since December 7, 2007, due to impairment from his service-connected psychological disorder.  Determinations of unemployability are legal questions and medical opinions are not entirely dispositive. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Board is not considering entitlement to special monthly compensation at the housebound rate, because the Veteran does not have additional service-connected disabilities that are ratable at 60 percent or more. 38 U.S.C.A. § 1114 (s) (West 2014); Buie v. Shinseki, 24 Vet App 242 (2010). 


ORDER

An initial 70 percent disability rating, but no higher, for anxiety disorder and depressive disorder is granted from December 7, 2007, to November 9, 2016. 

An initial disability rating in excess of 70 percent for anxiety disorder and depressive disorder is denied.

A TDIU is granted.


	(CONTINUED ON NEXT PAGE)




REMAND

Hypertension Claim 

Pursuant to the Board's prior remand, the Veteran was afforded a VA hypertension examination in November 2016.  The November 2016 examiner provided an opinion that the Veteran's hypertension was less likely than not (less than 50% probability) proximately due to, the result of, or aggravated by the Veteran's service connected condition.  In so finding, the examiner provided reasoning (to include the citation of two medical studies) that addressed direct causation only.  However, the examiner provided no reasoning for his conclusion that the service-connected anxiety and depressive disorders did not aggravate hypertension.  

Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Inadequate examinations and opinions include those that provide insufficient supporting rationale or contain only data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  

Thus, to the extent that the November 2016 opinion did not include a rationale sufficient to allow the Board to make an informed decision on the issue of aggravation, it is inadequate.

Moreover, the Veteran has recently asserted entitlement to service connection on a direct incurrence basis. See February 2016 VA Form 9.  To date, no opinion has been obtained to address this theory of entitlement.  Accordingly, upon remand, a new VA examination should be obtained to address the above-cited deficiencies.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update the claims folder with the Veteran's VA treatment records since June 2017.

2. Obtain an adequate VA examination regarding the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected anxiety and depressive disorders.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the VA examiner in conjunction with the opinion.  All indicated studies should be conducted, and all findings must be reported in detail. 

Specifically, the VA examiner is asked to provide an opinion as to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset during active service or are otherwise etiologically related to active service?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused by or results from his service-connected anxiety disorder and depressive disorder? 

c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension has permanently progressed at an abnormally high rate due to or the resulf of his his service-connected anxiety disorder and depressive disorder? 

A complete rationale is required for all opinions rendered. If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained. 

3. Thereafter, readjudicate the issue.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


